Citation Nr: 1821389	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  16-38 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel



INTRODUCTION

The appellant served on active duty in the Army from August 1966 to June 1969, including service in the Republic of Vietnam.  He is the recipient of the Bronze Star Medal and the Good Conduct Medal.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  The appellant filed a timely Notice of Disagreement (NOD), received in May 2015.  A Statement of the Case (SOC) was issued in June 2016.  A timely substantive appeal was received in August 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The appellant contends that he incurred a TBI while serving in the Republic of Vietnam.  

The record indicates that the appellant has received treatment for neurological impairment.  A March 2011 MRI of the brain performed by Steinberg Diagnostic Medical Imaging Centers (Steinberg) was unremarkable; and a July 2012 MRI by Steinberg showed no significant change since March 2011.  An October 2012 MRI of the brain by Nevada Imaging Centers (Nevada) revealed mild diffuse cerebral and cerebellar atrophy.  Findings were consistent with white matter changes of aging and microvascular disease, right frontal region.  An August 2013 MRI of the brain by Steinberg revealed a focal area of gliosis due to possible prior history of trauma or sheer force in the white matter of the left frontal lobe.  A June 2014 MRI by Nevada revealed no significant interval changes since the October 2012 MRI.  An August 2014 MRI performed by University of California, Los Angeles (UCLA) revealed (1) left mesial temporal sclerosis, with no significant change in appearance since March 2011; and (2) additional foci of FLAIR signal hyperintensity in the subcortical white matter of the left orbital frontal gyrus, and right frontal white matter were also stable from multiple previous exams, most likely related to a posttraumatic injury.  A July 2016 MRI of the brain by UCLA revealed (1) encephalomalacia/gliosis in the left medial orbital frontal gyri and left gyrus rectus, possibly representing sequela of traumatic contusion; and (2) stable T2 hyperintensity and mild volume loss in the left hippocampus compatible with mesial temporal sclerosis.

A September 2011 VA psychological evaluation report states that, when queried regarding his history of head trauma, TBI, and loss of consciousness, the appellant reported being in a motor vehicle accident in February 2011.  He did not remember details, aside from the fact that there was no injury.  An August 2014 VA psychiatric examination report states that the appellant did not have a diagnosed TBI.

The appellant has experienced seizures since 2011.  The first occurred while driving and appears to have been the cause of a motor vehicle accident.  See e.g. April 2015 and June 2016 clinical notes.  Per a September 2013 Report of General Information, the appellant's wife explained that, although the appellant was receiving treatment for seizures, it was not his intention to file a claim for such because they were not due to his active service.  

The appellant's wife is competent to report such symptoms and observations because this requires only personal knowledge as it comes through an individual's senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, she is not competent to determine the cause of his symptoms because it would involve medical inquiry into biological processes, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the appellant's wife in this case, who has not been shown by the evidence of record to have medical training or skills.  

The appellant has reported that he has been on medication for seizure disorder and that doctors at UCLA told him that his seizures and mesial temporal sclerosis were caused by a traumatic brain injury.  See statement received in May 2015.

The appellant has competently reported exposure to shock waves from close-proximity bombing while serving in the Republic of Vietnam, although he was unsure whether he experienced an impact to his head or a loss of consciousness.  See May 2015 clinical note.

Service treatment records are negative for complaints, observations, or treatment for TBI.  The appellant's June 1969 separation examination report states that neurologic examination was normal.  On his June 1969 Report of Medical History, the appellant stated that he was in good health.  He denied frequent or severe headaches, dizziness or fainting spells, periods of unconsciousness, loss of memory or amnesia, and epilepsy or fits.

The appellant served in the Republic of Vietnam.  His military occupational specialty (MOS) was administrative specialist, and his records note that his principal duty was clerk typist.  The June 2016 SOC noted that the appellant served in a combat zone and that he participated in the Tet Offensive.  The Bronze Star Medal was awarded for support operations during the Tet Offensive; and it was noted that the appellant had to interrupt his regular duties to defend his duty station at Military Assistance Command, Thua Thien sector.  See VAOPGCPREC 12-99.  

Given the record, affording the appellant the benefit of the doubt, and absent clear and convincing evidence to the contrary, the Board finds that the appellant's statements regarding injuries he sustained in combat must be accepted as conclusive evidence of their occurrence.  See 38 U.S.C. § 1154(b) (providing that in the case of any veteran who engaged in combat with the enemy in active service, VA "shall accept as sufficient proof of service-connection" of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service).  

Section 1154(b), however, only provides a means by which combat veterans may establish the second element of service connection, an in-service event or injury.  It does not eliminate the need for evidence of a current disability or a medical nexus.  Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir.1996).  Accordingly, even when the combat presumption applies, a "veteran seeking compensation must still show the existence of a present disability and that there is a causal relationship between the present disability and the injury, disease, or aggravation of a preexisting injury or disease incurred during active duty."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Boyer v. West, 11 Vet. App. 477, 478-79 (1998) (specifically addressing section 1154(b) and the need for nexus evidence where in-service exposure to acoustic trauma was otherwise established by the record).

In other words, that an injury occurred in service is not enough to establish service connection.  Rather, there must be chronic disability resulting from that injury. 

The appellant has not been afforded a VA examination in connection with his claim.  VA's duty to assist includes obtaining a medical examination or opinion when such is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  An examination or medical opinion is necessary if the evidence of record (1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (2) establishes that the claimant suffered an event, injury, or disease in service; or has a presumptive disease or symptoms of such a disease manifesting during an applicable presumptive period; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service; but (4) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given the appellant's contentions and the evidence of record, the Board finds that a VA medical examination and opinion are necessary.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate any and all outstanding VA medical records with the claims file.

2.  Schedule the appellant for an examination in connection with his claim of entitlement to service connection for TBI.  The claims file should be made available to and reviewed by the examiner. 

After examining the appellant and reviewing the record, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not that the appellant exhibits a TBI associated with his reported in-service trauma, i.e. experiencing shock waves from close-proximity bombing while engaging in combat.  A complete explanation must be provided for any opinion offered.

The examiner's attention is directed to (1) MRI reports revealing possible history of trauma; (2) the appellant's competent reports of exposure to shock waves from close-proximity bombings during combat and that he was unsure whether he sustained actual trauma to the head or lost consciousness; (3) the appellant's history of seizures since 2011; and (4) service treatment records being negative for complaints, observations, or treatment regarding TBI.  Additional detail regarding such evidence is provided above in the REMAND section.

3.  After completing the above action, and any other development deemed necessary, the claim must be readjudicated.  If the claim remains denied, a Supplemental Statement of the Case must be provided to the appellant and his representative.  After an appropriate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



